DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 8 are pending in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a searching unit, a storage unit in claim 2 (in combination with an output unit of claim 1), and dependent claim 3 (incorporating claims 1 and 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim limitation “a searching unit … a storage unit …”, “means for controlling display … means for outputting …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gafford et al. (‘Gafford’ herein after) (US 2018/0165255 A1) further in view of Madan et al. (‘Madan’ herein after) (US2005/0091578 A1).

With respect to claim 1, 7, 8,
Gafford teaches an information processing apparatus comprising: a display controller that controls display of first information disposed on a screen, and that controls display of second information illustrating an attribute of the first information (figure 15, paragraph 39 and 41 teaches various options of annotating including highlighting in color, typing, handwriting, figure 17 depicts the second information illustrating attributes of the first information annotated); and an output unit that outputs a plurality of pieces of first information in accordance with a structure in the second information, the plurality of pieces of first information matching the second information in terms of the attribute (figure 17, 18 depict outputting various pieces of information matching the second information related to the first information annotation, paragraph 42 explains the same, Gafford).
Gafford does not explicitly teach forming the structure as claimed.
Madan, however teaches forming the structure in paragraphs 38 the various types of structures of the annotations and sticky notes, in paragraph 43 it teaches the searchability of the metadata of the annotation and paragraph 47 teaches the various structures in which the sticky notes/annotations can be stored.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gafford to include the teachings of Madan because both of the references are in the same field of study, annotating data for better management of data. Furthermore, Madan teaches content may be created in the electronic sticky note or may be copied into 

With respect to claim 2,
Gafford as modified teaches the information processing apparatus according to claim 1, further comprising: a searching unit (paragraph 43 teaches that sticky notes may be searched, Madan), wherein the output unit outputs the plurality of pieces of first information to a storage unit, wherein the storage unit stores the plurality of pieces of first information in such a manner that the plurality of pieces of first information are searchable as structured information (paragraph 43 also teaches that the metadata o the sticky notes is organized and thus is structured and is usable for searching, Madan), and wherein the searching unit searches information stored in the storage unit, by using a structure in information (paragraph 43 teaches that the structure information i.e. the metadata is searched and the metadata can be derived from the content and or the state of the annotation/sticky note itself, Madan).

With respect to claim 3,
Gafford as modified teaches the information processing apparatus according to claim 2,  wherein, when a user creates the first information, the searching unit searches the storage unit for information having a structure including a character in the first information and the attribute of the first information, and wherein the display controller displays the information obtained through the search performed by the searching unit, near the first information created by the user (paragraphs 45 – 47 teach various ways of creating a sticky note/annotation and also describes various structures or ways of storing these, Madan).

With respect to claim 4,


With respect to claim 5,
Gafford as modified teaches the information processing apparatus according to claim 4, wherein, when first information corresponding to a component in the structure in the second information is not present, the output unit outputs the content attribute of the corresponding second information as an item, and outputs the content corresponding to the item, as a blank (paragraph 59 and 64, Madan, paragraph 42, Gafford).

With respect to claim 6,
Gafford as modified teaches the information processing apparatus according to claim 4, wherein the output unit outputs the plurality of pieces of first information to a storage unit, and wherein, when a part, which has been blank, of the content of the item stored in the storage unit is filled in, the display controller newly displays the first information including the written content on the screen (figure 38, paragraph 42, Gafford, paragraph 59 and 64, Madan).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170272806 A1 teaches tagging and annotating digital content and communicating with other users using the same. 
US 20050182773 A1 teaches managing asynchronously shared activity data objects and journal data items.
US 20090287504 A1 teaches adding sticky notes to a certain imaging study or record, and/or marking and/or tagging a structure and/or an element in an imaging study.
US 20160092416 A1 teaches a content authoring productivity tool.
US 20060053365 A1 teaches customized annotated books.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 02/24/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166